Citation Nr: 0510783	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  97-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to initial increased evaluation for right knee 
anterior cruciate ligament (ACL) deficiency, status post 
cruciate ligament reconstruction and medial lateral 
meniscectomy with chondromalacia; in excess of 10 percent 
from April 12 to December 15, 1998, and in exces of 20 
percent on and after April 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 28, 1987 to 
April 11, 1996.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The RO, in pertinent part, granted entitlement to service 
connection for right knee chondromalacia with assignment of a 
10 percent evaluation effective April 12, 1996, the date 
following the day after service discharge.

In January 1999 the RO, in pertinent part, granted 
entitlement to a temporary total evaluation effective 
December 16, 1998, based on surgical or other treatment 
necessitating convalescence, with reduction to 10 percent 
effective April 1, 1999, for right knee disability 
recharacterized for rating purposes as right knee ACL 
deficiency, status post cruciate ligament reconstruction and 
medial lateral meniscectomy with chondromalacia.

In September 1999 the RO granted entitlement to a separate 10 
percent evaluation for post traumatic tricompartmental 
arthritis of the right knee as secondary to the service-
connected chronic knee ligament instability.

In January 2000, after adjudicating other issues then pending 
on appeal, the Board, in pertinent part, remanded the claim 
of entitlement to an initial evaluation in excess of 10 
percent for the service-connected disability of the right 
knee to the RO for further development and adjudicative 
action.

In February 2001 the RO, in pertinent part, granted 
entitlement to service connection for a residual scar of the 
right knee with assignment of a separate 10 percent 
evaluation effective July 24, 2000, affirmed the previously 
assigned 10 percent evaluation for post traumatic 
tricompartmental arthritis of the right knee, and granted 
entitlement to an increased evaluation of 20 percent for 
right knee ACL deficiency, status post cruciate ligament 
reconstruction and medial lateral meniscectomy with 
chondromalacia effective April 1, 1999.

In August 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In January 2005 the RO affirmed the 20 percent evaluation for 
right knee ACL deficiency, status post cruciate ligament 
reconstruction and medial lateral meniscectomy with 
chondromalacia.

The Board notes that as a result of an examination of the 
veteran in October 2002, the VA examination diagnosed, inter 
alia, mild left knee osteoarthritis.  He expressed the 
opinion that the veteran's left knee should be considered 
service-connected indirectly as a result of the service-
connected right knee disability.  The Board construes the VA 
examiner's comments as a inferred claim of entitlement to 
service connection for a chronic acquired left knee disorder 
as secondary to the service-connected disabilities of the 
right knee.  Since this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring this issue to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  Right knee disability from April 12, 1996 to December 15, 
1998 was productive of severe impairment.

2.  Right knee disability on an after April 1, 1999 has been 
productive of severe impairment.


CONCLUSION OF LAW

The criteria for an initial increased evaluation of 30 
percent from April 12, 1996 to December 15, 1998, and of 30 
percent on and after April 1, 1999 for right knee anterior 
cruciate ligament (ACL) deficiency, status post cruciate 
ligament reconstruction and medial lateral meniscectomy with 
chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Code 5257 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran sustained several injuries of the right knee 
beginning in August 1993.  He was ultimately discharged from 
service on the basis of a right knee disability.  

The veteran had an arthroscopy in November 1993, to repair 
medial and lateral meniscus tears.  Mild degenerative joint 
disease (DJD) was seen on x-ray in September 1995.  In 
November 1995 he had a right knee medial and lateral 
meniscectomy.

A June 1996 VA orthopedic examination report shows that right 
knee extension was to 0 degrees and flexion was to 140 
Degrees.  There was tenderness along the medial joint line, 
slight to moderate.  The medial collateral ligament was 
strong.  The anterior cruciate ligament was 1+ laxity to 2+, 
both to compression and to quadriceptive testing.  The 
veteran related that he had been suffering from considerable 
pain on any kind of heavy activity such as climbing ladders 
or merely on squatting, bending or kneeling.  He was unable 
to bear a lot weight on the right leg without discomfort over 
a long period of time.  He had grinding and gritting in the 
knee but denied true locking.  It had buckled and given way 
on him.

Associated with the claims file is a substantial quantity of 
private medical documentation including correspondence, 
surgery reports, and treatment including physical therapy 
involving the right knee during the 1990's, especially prior 
to the December 1998 reconstruction of the right knee.

The veteran was afforded a VA special orthopedic examination 
in May 1999.  He reported he was currently employed at the 
post office.  Post service he had an ACL reconstruction in 
December 1998.  

Postoperatively his instability improved with time, but he 
continued to have a popping, clicking, catching, and swelling 
with prolonged weight bearing or walking.  He had been under 
rehabilitation and physical therapy until recently.  

On examination was seen a well healed 6 centimeter 
prepatellar longitudinal surgical scar on the right knee, as 
well as obvious quadriceps atrophy on the right by 
comparison.  Quadriceps measurements were 59 centimeters 
(cms) on the right versus 63 cm on the left.  The veteran was 
diffusely tender to palpation with a localization of his 
discomfort to the medial greater than lateral joint line.  
Active range of motion was 0-115 degrees on the right versus 
0-135 degrees on the left.  Flexion over pressure maneuver 
elicited severe medial joint line pain on the right.  

He was also noted to have laxity of the medial collateral 
ligament on the right knee on varus and valgus stress testing 
in 0 and 30 degrees of flexion, but with a firm end point.  
Lachman and Drawer tests demonstrated slight laxity of the 
ACL but with a firm end point.  McMurray's test was equivocal 
on the right and negative on the left.  Patellofemoral 
compression test was positive on the right and negative on 
the left.  

X-rays of the right knee showed status post ACL 
reconstruction with retained screws in the femur and tibia. 
There was also a significant decrease in the medial joint 
line space of the knee.  The examination diagnoses were 
status post right ACL reconstruction with residual 
instability, mild; and post traumatic tricompartmental 
arthritis secondary to previous chronic knee ligament 
instability, moderate.  

The examiner noted that in his opinion the veteran had not 
reached his full rehabilitative state at the time.  It was 
not uncommon for rehabilitation following ACL reconstruction 
to take as long as a year, and his complication including 
post traumatic arthritis would support that length of time 
for an adequate rehabilitation.  It was therefor recommended 
that the veteran be reevaluated for his degree of disability 
approximately one year following his surgery.  


In an addendum, the examiner advised that even with adequate 
rehabilitation and continued use of his derotation brace, the 
veteran would continue to be significantly limited in terms 
of occupational and physical capabilities.  The examiner 
recorded that he should avoid those occupations requiring 
prolonged standing (greater than one hour), walking over one 
mile, squatting, kneeling, climbing, or lifting over 30 
pounds.

The veteran was afforded a VA special orthopedic examination 
in October 2002.  He complained that his right knee gave way 
and that he had activity-related pain.  He was taking 
glucosamine chondroitin sulfate, as well as aspirin as needed 
for pain.  He had had right knee Synvisc injections.  He had 
two braces of the right knee which he used intermittently.  
He was employed at the postal service as a maintenance 
mechanic.  He did not participate in any recreational 
activities.  He had no other orthopedic complaints at the 
time of examination.

On examination was seen a well-healed surgical scar 
anteriorly consistent with patellar tendon reconstruction and 
ACL deficiency.  Range of motion showed crepitus throughout, 
but he had motion from 0 to 130.  The right nee showed 2+ 
anterior laxity with a soft endpoint.  The right knee showed 
small effusion with mild crepitus but no joint line 
tenderness or other instability.  X-ray study disclosed mild 
osteoarthritis.  The pertinent diagnosis was moderate right 
knee post traumatic osteoarthritis.

VA conducted a special orthopedic examination of the veteran 
in July 2000.  His current symptoms included post activity-
related swelling, and discomfort when he walked for prolonged 
periods of time.  He had difficulty with arising from the 
seated position due to some muscle weakness.  He had pain 
when he turned over in bed, problems when trying to get in 
and out of vehicles, and difficulty with chronic flexion or 
chronic pressure on the knee, that is, driving long 
distances.  The swelling occurred fairly soon after he 
started his day.  The worst time of the day was late in the 
evening and he had awakening discomfort in his right knee on 
occasion.  The knee felt more stable prior to the ACL 
reconstruction, but he still had a sensation of instability, 
particularly on uneven ground.

Post activity related swelling was increased when he was more 
active.  He had noticed that his muscle atrophy had improved 
somewhat, but recent attempts with physical therapy to 
improve the atrophy had resulted in more painful swelling in 
the right knee.  

About the only intervention which had helped relieve some of 
his discomfort had been taking glucosamine chondroitin 
sulfate mixtures which seemed to relieve some of the 
arthritic type pain.  Various nonsteroidal anti-
inflammatories had also been tried.  The most effective 
seemed to be Motrin but he took it on an irregular basis for 
pain.

Pertinent findings obtained on examination disclosed the 
veteran ambulated with an antalgic gait.  Clinical inspection 
of the right knee demonstrated a well-healed, midline, 7 cm 
incision which was moderately tender, and he had an area of 
anesthesia below and lateral to the incision which started at 
the tip of the patella and went down below it over the course 
of the patellar tendon.  He had a trace anterior drawer, 
particularly in neutral and internal rotation.  

External rotation was negative.  Lachman's test showed trace 
positive with a definite endpoint.  Pivot shift was negative.  
He had tenderness along the medial joint line and there was 
some palpable scar tissue present in this area.  Range of 
motion was 0-135 degrees with a definite mechanical "block" 
to further flexion.

X-rays were noted to have been compared with those taken 
about two years ago.  There were seen metal screws in the 
tibia and femur consistent with an ACL reconstruction.  The 
bone interposition appeared to have healed.  There was post 
traumatic subchondral sclerosis on the medial and lateral 
compartments of the tibia, and there had been some interval 
change with increased narrowing of the medical joint space.

The examination diagnoses were ACL tear, right knee, 
postoperative successful ACL reconstruction, post traumatic 
arthritis of the right knee secondary to the above, and post 
activity related swelling of the right knee secondary to the 
above.  

The examiner recorded that the veteran's current right knee 
problems showed an historical, as well as a clinical 
progression since he was last examined.  It was the opinion 
of the examiner that the direct effect of the right knee 
problem on his ability to ambulate or perform avocational 
activities is moderate.  

He was able to work, and there was no basis for his not being 
able to work.  The examiner was of the opinion that current 
knee symptoms probably would improve for a short period of 
time, three to five years, and then, because of the post 
traumatic arthritis, would likely increase with time.

The veteran was afforded a VA special orthopedic examination 
in May 2003.  Examination of the right knee disclosed range 
of motion of 0-130 degrees, with mild to moderate anterior 
cruciate laxity.  There was a mild amount of crepitation but 
a moderate amount of patella sensitivity.  X-rays of the 
right knee showed old mild degenerative changes on both the 
medial and lateral compartment.  

The pertinent diagnoses were tricompartmental degenerative 
arthritis, mild to moderate in severity, right knee with 
chondromalacia, mild to moderate with degenerative changes of 
patellofemoral joint and with persistent anterior cruciate 
instability manifested by a mild to moderate anterior laxity 
with pivot, positive Lachman and also mildly positive pivot 
shift.  The examiner noted it was likely as not that the 
current problem the veteran was having was related to the 
service injuries and the problems he had were direct 
extension from the well documented progression of 
degenerative changes in his knee and with good response to 
Synvisc and glucosamine.

The veteran was afforded a VA special orthopedic examination 
in October 2004.  The examiner recorded that the claims file 
had been made available for review in conjunction with the 
examination.  The examiner noted that although a right knee 
brace had been prescribed, he was not currently wearing it 
because it did not fit, although when he did wear the brace 
it certainly helped his instability.  He got flare-ups about 
once a week which lasted for two or three days.  He treated 
it with decreased activity.  It was better when he wore any 
kind of support.  He had just an off the shelf brace which he 
wore.  

The examiner noted that the veteran got Synvisc injections 
for the knee which helped.  He was taking 
glucosamine/chondroitin sulfate which had significantly 
decreased the amount of pain he was having.  Sitting was not 
a problem.  He had pain with squatting and stooping.  Walking 
was generally not a problem.  He worked at the post office in 
maintenance, but was unable to work overtime.  He was very 
protective eof the knee.  He was limited in his activities.

Examination of the right knee disclosed range of motion of 0-
130 degrees.  There was a 4 inch incision over the knee 
anteriorly.  There was 2+ Lachman, a 1+ pivot shift, and no 
effusion.  The right quad was 19 and the left quad was 20.  
X-rays of the knee showed mild degenerative changes and the 
surgical findings of an anterior cruciate reconstruction.

The examination diagnoses showed continued anterior 
instability of the knee manifested by a 2+ Lachman and pivot 
shift which significantly affected the veteran's activities.  
The veteran was unable to do any overtime or sports.  The 
range of motion did not change with flare-ups, however, he 
required use of the brace.  He got weakness, excess 
fatigability, and incoordination on repeated use of the knee.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).


In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.  The CAVC has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2004).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).
Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.  Under VA General Counsel opinion, 
VAOPGCPREC 09-04, it was held that separate evaluations may 
be assigned for limitation of flexion under DC 5260, and for 
limitation of extension under DC 5261.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes: 

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  


Duty to Notify

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant which evidence the claimant 
must supply, which evidence VA will obtain on his or her 
behalf and provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the September 1996 rating decision, 
December 1996 Statement of the Case (SOC), September 1998 
Supplemental Statement of the Case (SSOC), January 1999 
rating decision, February and June 1999 SSOC's, September 
1999 rating decision, January 2000 Board decision, February 
2001 rating decision, March 2001 and January 2005 SSOC's, 
cite the law and regulations that are applicable to the 
appeal and explain why the RO denied the claim.  



The most recent SSOC, dated in January 2005, set forth the 
text of the VCAA regulations.  In addition, in April 2004 the 
RO sent the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  

The letter advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The Board would note that the April 2004 letter was not 
legally sufficient under the statutory requirements then in 
effect to the extent that it requested a 60-day reply and 
did not adequately explain that the veteran had a full year 
in which to submit the requested information or evidence.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

However, revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decision was made before November 9, 2000, the date the VCAA 
was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini.  However, the CAVC in Pelegrini has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a SSOC was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal at the present time does not result in prejudice 
to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  

(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

As noted above, the RO's April 2004 letter discussed the 
evidence requirements that apply to the claims at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  

Because each of the content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  


Duty to Assist

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant service department and VA documents have been 
obtained.  The veteran has been afforded several VA 
examinations to provide information regarding the current 
status of the service-connected right knee disability at 
issue.  

A significant quantity of private medical evidence has been 
received.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  


Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

From April 12, 1996 to December 15, 1998
On and After April 1, 1999

As the Board noted earlier, the RO granted entitlement to 
service connection for the veteran's left knee disability 
effective from April 12, 1996, the date following the day of 
his separation from service.  On December 16, 1998, he was 
awarded a temporary total convalescence evaluation referable 
to hospitalization for treatment of his right knee 
disability.  Hence, the first appeal period for consideration 
of a higher evaluation is from April 12, 1996 to December 15, 
1998.

In this regard, the Board notes that the pertinent clinical 
findings reported in the evidentiary record included range of 
motion studies revealing, 0-140 degrees on a June 1996 VA 
examination.  Earlier radiographic studies had demonstrated 
DJD.  The 10 percent evaluation under DC 5257 in effect at 
that time contemplated not more than slight recurrent 
subluxation or lateral instability.  Yet, as the Board noted, 
the veteran had been experiencing considerable pain on 
virtually any activity and was undergoing considerable 
therapy.  

It was not too long before the veteran had to undergo a 
reconstruction of his right knee in December 1998 when he was 
then assigned a temporary total 100 percent evaluation.  This 
surgery was necessitated due to unrelenting increased right 
knee impairment which, the Board finds, was consistent with 
the 30 percent evaluation under DC reflective of severe 
disablement.  Accordingly, the Board finds that the 
evidentiary record prior to assignment of the temporary total 
convalescence evaluation for right knee surgery supported 
severe disablement of the right knee thereby warranting 
assignment of the maximum 30 percent evaluation under DC 
5257.

The Board finds that a similar situation exists with respect 
to the right knee on and after April 1, 1999.  The right knee 
was a source of considerable or severely disabling 
symptomatology which impaired the veteran's use thereof in 
his daily life situation to include the work environment.  

As recently as the October 2004 VA examination it is clear 
that the veteran was severely limited in his activities to 
include work duties.  The Board finds that severe disablement 
as contemplated in the maximum schedular evaluation of 30 
percent under DC 5257 applies to the second appeal rating 
period as well.

With respect to both rating periods, the Board notes that the 
RO has already granted separate evaluations of 10 percent for 
a tender residuals surgical right knee scar, and for 
arthritis.  The Board finds no basis for assignment of a 
higher evaluation during either rating period under DC 5256 
as there was no evidence of ankylosis of the right knee.  

There was no basis for assignment of higher evaluation on the 
basis of limitation of extension or flexion under the 
applicable DCs as range of motion studies have clearly been 
reflective of noncompensable disablement.  As the veteran is 
rated under DC 5257 wherein the rating does not depend upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, DeLuca, supra, do not apply.


Extraschedular Evaluation

Consideration must also be given to the question of whether 
the veteran is entitled to an extraschedular evaluation based 
on disability of the right knee.  By regulation, an 
extraschedular rating may be assigned where the case presents 
such an unusual or exceptional disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003); Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).  

The Board does not have jurisdiction to assign an 
extraschedular rating in the first instance but may make a 
determination as to whether a referral to appropriate 
officials at the VA Central Office for this purpose is 
warranted.  


In the present case, the record does not demonstrate that the 
service-connected right knee disability results in marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards.  

There is no question that the knee disability adversely 
affects the veteran's ability to work at the Post Office.  
However, occupational impairment is contemplated in the 
rating currently assigned.  See 38 C.F.R. § 4.1; VanHoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that an exceptional 
or unusual disability picture is not presented and that a 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to an initial increased evaluation of 30 percent 
from April 12, 1996 to December 15, 1998, and on and after 
April 1, 1999 for right knee anterior cruciate ligament (ACL) 
deficiency, status post cruciate ligament reconstruction and 
medial lateral meniscectomy with chondromalacia is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


